Citation Nr: 0509334	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  94-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with epilepsy/seizure disorder, left hemiparesis, 
frontal encephalocele, and craniotomy. 

2.  Entitlement to service connection for hyperventilation 
syndrome.  

3.  Entitlement to compensation for lymphedema pursuant to 
38 U.S.C. § 1151 based on Department of Veterans Affairs 
hospitalization and postsurgical care for macromastia, status 
post bilateral mastectomies.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1964 to September 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida.  In a rating 
decision dated in June 1998, the RO found that new and 
material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a head injury with epilepsy, left 
hemiparesis, frontal encephalocele, and craniotomy.  In the 
same rating decision, the RO denied entitlement to 
compensation for lymphedema pursuant to 38 U.S.C. § 1151 
based on VA hospitalization and postsurgical care for 
macromastia, status post bilateral mastectomies.  In the same 
rating decision, the RO continued its denial of the veteran's 
claim of entitlement to service connection for 
hyperventilation syndrome, which the Board had remanded to 
the RO in April 1996.  The veteran disagreed with the 
decisions as to her claim pertaining to residuals of a head 
injury and her claim pertaining to lymphedema; she continued 
her appeal on the hyperventilation claim.  

In a decision dated in October 2002, the Board determined 
that new and material evidence had been presented to reopen 
the claim of entitlement to service connection for residuals 
of a head injury with epilepsy, left hemiparesis, frontal 
encephalocele, and craniotomy, and in the same decision the 
Board denied entitlement to compensation for lymphedema 
pursuant to 38 U.S.C. § 1151 based on VA hospitalization and 
postsurgical care for macromastia, status post bilateral 
mastectomies.  In addition, in October 2002, under the 
provisions of 38 C.F.R. § 19.9 (a)(2) as then in effect, the 
Board undertook additional development on the claim of 
entitlement to service connection for hyperventilation 
syndrome and on the merits of the claim of entitlement to 
service connection for residuals of a head injury with 
epilepsy, left hemiparesis, frontal encephalocele, and 
craniotomy.

Prior to completion of the requested development, VA, in 
light of the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and various policy considerations, 
determined that all evidence development in cases such as 
this one should be conducted by the Veterans Benefits 
Administration (VBA).  The Board therefore remanded the 
claims for service connection for residuals of a head injury 
and service connection for hyperventilation syndrome to the 
RO in December 2003.  

In the mean time, the veteran had appealed the Board's denial 
of entitlement to compensation for lymphedema pursuant to 38 
U.S.C. § 1151 based on VA hospitalization and postsurgical 
care for macromastia, status post bilateral mastectomies, to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in January 2004, the Court 
vacated that part of the Board's decision that denied the 
lymphedema claim and remanded the matter for readjudication 
consistent with a December 2003 joint motion filed by the 
parties.  

In September 2004, the VA Appeals Management Center (AMC), 
that part of VBA tasked with remand development, returned the 
case to the Board, and in a September 2004 letter the Board 
provided the veteran the opportunity to submit additional 
argument or evidence.  The veteran's representative made a 
written brief presentation to the Board in February 2005.  

The issue of entitlement to compensation for lymphedema 
pursuant to 38 U.S.C. § 1151 based on VA hospitalization and 
postsurgical care for macromastia, status post bilateral 
mastectomies is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  




FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claims decided herein has been obtained.  

2.  Competent medical evidence relates the veteran's 
residuals of a head injury with epilepsy/seizure disorder, 
left hemiparesis, frontal encephalocele, and craniotomy to 
head injuries in service.  

3.  Competent medical evidence relates the veteran's 
hyperventilation syndrome to hyperventilation symptoms shown 
in service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury resulting in epilepsy/seizure 
disorder, left hemiparesis, frontal encephalocele, and 
craniotomy were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.  Hyperventilation syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claims decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
her.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the record includes relevant evidence not 
addressed in a supplemental statement of the case, and the 
veteran has not waived consideration of that evidence by the 
agency of original jurisdiction.  As the Board has determined 
that the service connection claims considered herein may be 
fully allowed, referral of this evidence to the RO for review 
is not required.  See 69 Fed. Reg. 53807, 53808 (Sept. 3, 
2004) (to be codified at 38 C.F.R. § 19.9(b)(3) and 38 C.F.R. 
§ 20.1304(c)).  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Residuals of head injuries

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, medical evidence of record establishes that the 
veteran currently has a seizure disorder/epilepsy and left 
hemiparesis and has undergone two craniotomies for repair of 
a frontal encephalocele, which satisfies the requirement for 
current disability.  The veteran contends that her current 
disability is a residual of head injuries she received in 
service, including being struck on the left side of the face 
with a softball and having hit her head on a metal doorframe 
in a fall.  Although the service medical records do not show 
that the veteran was hit by a softball, she is competent to 
offer testimony to that effect, and service medical records 
do show that in March 1964 she hit her head on a door after 
an episode of dizziness.  An X-ray examination of the skull 
revealed no fractures, and she was placed on bed rest.  
Service medical records show that in March 1965 the veteran 
hit the lower lid of her right eye on a door.  Hot soaks and 
Darvon were prescribed.  Thus there is evidence of injury in 
service.  

Post-service emergency room medical records from South Lake 
Memorial Hospital show the veteran was involved in an 
automobile accident in September 1984 and at that time 
complained of neck and mid-back pain.  There was no loss of 
consciousness, nor was there external evidence of trauma.  
The diagnostic impression was cervical strain and lumbar 
strain.  She was given a cervical collar for comfort.  
Emergency room records from Monroe Regional Medical Center 
show that in November 1984 while getting physical therapy for 
continuing neck pain and stiffness, the veteran reported 
memory problems and being forgetful and also said she felt 
like her brains had been pouring out of her head, and when 
she got up from the table, there was fluid on the table of 
unusual color.  At that point, the veteran's attending 
physician, Martin I. Freed, M.D., referred her to the 
emergency room for neurological evaluation at which time she 
saw Greg Howell, M.D.  She was eventually referred to 
Christopher Bald, M.D., an otolaryngologist in December 1984.  

When the veteran saw Dr. Bald, she gave a history since the 
auto accident of a clear liquid coming from her nose, mostly 
from the left side.  She also reported that since the 
accident she had had an obstructed feeling in the left ear.  
On examination, Dr. Bald found a grayish mass present in the 
left side of the nose, suspended from the roof of the nose.  
A biopsy showed evidence of brain tissue within the mass.  He 
sent the veteran to Munroe Regional Medical Center with plans 
for radiology studies and consultations with Dr. Howell and 
Juan Lora, M.D, a neurosurgeon.  

On readmission to Munroe Regional Medical Center, Dr. Howell, 
who had previously done the November 1984 evaluation, saw the 
veteran in consultation.  He noted that at the time of the 
September 1984 accident some X-rays had been done at Lake 
County Hospital and she had had additional X-rays at Munroe 
Regional, but that no apparent fractures were noted and there 
was no obvious trauma to the head.  Dr. Howell noted that Dr. 
Bald had found what turned out to be brain tissue in the apex 
of the left nostril and noted a gush of clear fluid from the 
nostril.  After examination, Dr. Howell said it was his 
impression that the veteran had brain herniated into her left 
nare with a cerebrospinal fluid leak.  He said the etiology 
of the brain herniation was unclear.  He said perhaps there 
was some defect of the olfactory groove.  He also said it 
might be that the sudden trauma of the accident precipitated 
herniation through an already weak cribiform plate.  He said 
by history, it sounded like the veteran had a cerebrospinal 
fluid leak.  He noted that she had had a computed tomography 
(CT) scan and that more tomography was planned.  

Radiology reports show that CT scans of the head in December 
1984 delineated a large defect in the cribiform plate.  The 
radiologist noted molding of the nasal septum with bowing 
toward the right and said that bowing of the septum suggested 
that this was an old injury.  In a December 1984 consultation 
report, Juan Lora, M.D., discussed the September 1984 
automobile accident, reviewed the December 1984 CT scans, 
tomograms and coronal cuts and noted the results of 
neurological examination.  He stated that he thought the 
veteran sustained an aggravation of her previously unknown 
condition and recommended a craniotomy.  

In the December 1984 discharge summary from Munroe Regional 
Medical Center, Dr. Bald noted the CT scan initially was 
within normal limits and that tomography also failed to 
reveal any lesion within the cribiform plate, but that a 
coronal CT scan showed a large defect in the cribiform plate 
and olfactory groove on the left side.  Dr. Bald noted that 
it was Dr. Lora's impression that this likely represented an 
encephalocele that had been present for many years because of 
the chronic changes seen on the CT, including a displacement 
of the olfactory apparatus and signs of chronic inflammation.  
Dr. Bald noted that Dr. Lora felt that the auto accident 
exacerbated and probably caused the rupture of this area with 
a cerebrospinal fluid leak now present.  

In a letter to the veteran dated later in November 1984, Dr. 
Bald described the planned surgery, which was to include a 
craniotomy and patching of the defect.  He said the procedure 
would be an external ethmoidectomy, with placement of a flap 
from the nasal septum to the roof of the nose along with a 
sinus flap.  The veteran underwent a craniotomy and septal 
flap closure in December 1984.  Later records indicate the 
veteran was treated at Shands Hospital in January 1990 with a 
craniotomy to repair a cerebral spinal fluid leak.  On VA 
examination in June 1992, the diagnoses included epilepsy 
post cerebral trauma, bilateral frontal craniotomy, repair of 
frontal nasal encephalocele, and left side hemiparesis.  

There are multiple medical opinions of record concerning the 
relationship between the cerebral encephalocele and cerebral 
spinal fluid leak in 1984 and head trauma in service.  In a 
July 1997 statement, Dr. Freed, the veteran's attending 
physician following the 1984 automobile accident, outlined 
the veteran's history following the September 1984 automobile 
accident and stated that it had been determined through CT 
scan and other testing that the veteran had herniation of 
brain tissue through portions of the nasal septum and 
cribiform plate on the left side and that it was felt that 
the lesions seen on CT scan were quite chronic in nature.  
Dr. Freed specifically noted that Dr. Lora, a neurosurgeon, 
also attested this to.  Dr. Freed noted the veteran's history 
of injuries in service, which had included direct trauma to 
the head.  He stated that in reviewing the veteran's history, 
he felt there was a plausible connection between her injury 
sustained in service and the development of a chronic 
condition involving abnormalities of the left side of her 
skull.  He said the vehicular accident caused a herniation 
and subsequent cerebrospinal fluid leakage through previously 
damaged tissue and was an exacerbation of the pre-existing 
condition.  Dr. Freed went on to say he therefore felt that 
there was a medical basis for a connection between the 
veteran's current disease process, which required 
neurosurgical procedures, and her prior trauma in service.  

Additionally, in a letter dated in July 1997, a professor of 
neurology and neuroscience at the University of Florida 
College of Medicine who was also on the neurology service at 
the VA Medical Center in Gainesville, Florida, stated that 
the veteran was currently under his care for treatment of her 
seizure disorder.  The physician stated that he had reviewed 
the veteran's medical records in which there was evidence 
that the veteran had a long-standing encephalocele that was 
traumatized as a consequence of an automobile accident in 
1984.  The physician stated that he felt that there was a 
reasonable possibility the encephalocele may have resulted 
from head injuries sustained during the veteran's military 
service.  The physician recommended that an 
otorhinolaryngologist or a neurosurgical expert be consulted 
to evaluate this possibility.  

In this regard, the record includes a June 1997 letter from 
Dr. Bald, Clinical Assistant Professor of Otolaryngology, 
University of South Florida, Department of Surgery.  In his 
letter, Dr. Bald stated that the veteran had been under his 
care since 1984, when she was diagnosed with an 
encephalocele.  He stated that she had had an auto accident, 
which apparently had ruptured this encephalocele and made it 
more apparent.  Dr. Bald stated that the neurosurgeon on the 
case felt that this encephalocele was probably in place for 
many years and the trauma of the accident served to open the 
lesion into the nose.  Dr. Bald stated that the veteran had a 
previous history of head trauma while in service and though 
he had no previous examination to confirm it, it was 
certainly more likely than not that this previous trauma 
certainly could have caused this problem with the veteran's 
encephalocele.  

Further, the record includes a September 1997 letter from 
Albert L. Rhoton, Jr., M.D., R.D. Keene Family Professor and 
Chairman of the Department of Neurological Surgery, College 
of Medicine, University of Florida.  He stated that the 
veteran had been treated at Shands Hospital in 1990 with a 
craniotomy to repair a cerebral fluid leak and had recovered 
from the surgery and was discharged from his care several 
months later.  Dr. Rhoton stated that in 1990 the veteran had 
a several year history of an encephalocele involving the 
cribiform plate that was most likely exacerbated by an 
automobile accident in 1984.  He stated that the veteran had 
a history of previous head injuries from 1964 and 1965 and 
that given this history, it was reasonable to believe that 
the veteran had suffered injuries while in service that led 
to the cerebral spinal fluid leak that occurred several years 
later.  

Also, at a VA neurosurgery consultation in October 1997, the 
impression reported after examination and review of the 
veteran's records was cerebral spinal fluid rhinoplasty 
secondary to a previous encephalocele from a closed-head 
lesion in 1964, 1965 and 1984.  

Finally, the record also includes the report of a VA 
neurology examination conducted in May 2004.  The physician 
noted the veteran's history of head injuries in service and 
her history of the automobile accident in 1984 after which 
she was eventually diagnosed with a cerebrospinal fluid leak 
and examination revealed brain tissue emanating in the roof 
of the upper left nare.  He noted that she had undergone 
surgery for correction and a second surgery and revision in 
1990.  After review of the record and examination of the 
veteran, the VA physician concluded that it was as likely as 
not that the veteran's encephalocele was as likely as not 
related to the injuries she suffered in service.  

While there are of record similar statements and analyses 
from a chiropractor who treated the veteran following the 
1984 automobile accident and reviewed the veteran's service 
and post-service medical records and statements from friends 
and family members pertaining to the veteran's continuing 
symptoms and complaints, the Board finds the medical 
statements outlined above to be most notable because of their 
inherent credibility, coming as they do from the veteran's 
attending or examining physicians who include specialists in 
neurology, neurosurgery and otolaryngology.  These opinions 
provide a medical nexus relating the veteran's current 
disability to head injuries in service.  This is all that is 
required, and the Board therefore concludes that residuals of 
a head injury with epilepsy/seizure disorder, left 
hemiparesis, frontal encephalocele, and craniotomy were 
incurred in service.  

Hyperventilation syndrome

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may also 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

Service medical records show that in March 1964 the veteran 
became dizzy and fell hitting her head against a door.  In 
December 1964, she became dizzy and had trouble breathing.  
After examination, the impression was possible 
hyperventilation syndrome.  Several days later the veteran 
reported that the previous evening while in a hot stuffy 
room, she had difficulty breathing.  She said there was a 
cold feeling about her.  In late January 1965, the veteran 
was seen in the late evening, and the entry was hysterical 
and hyperventilatory syncope.  The following day it was noted 
that the veteran had been brought in by ambulance and 
reported a feeling of a strap around her chest and tingling 
in her feet and fingers.  The impression was 
hyperventilation, and the veteran was advised to breathe into 
a paper bag.  

The veteran and her sister have reported numerous episodes of 
hyperventilation since service, and at a VA examination in 
June 1992, the impression was hyperventilation syndrome.  At 
a hearing at the RO in November 1993, the veteran testified 
she had received regular occasional post-service treatment 
for hyperventilation sometime before 1970 and had been 
hospitalized for treatment of that condition.  In a statement 
received at the hearing, the veteran's sister reported that 
the veteran had received treatment from several doctors and 
at several hospitals beginning shortly after service, but 
said the records were not available.  Various friends 
submitted statements in 1997 in which they reported having 
known the veteran from before she entered service and 
recalled that subsequent to service they witnessed her having 
trouble breathing and gasping for air, which resolved after 
she breathed into a paper bag for a while.  

At a VA medical examination in May 1998, the physician noted 
the veteran had a past medical history of hyperventilation 
syndrome during and since service.  He said that 
hyperventilation syndrome was often due to anxiety, and the 
veteran seemed to support a history for anxiety precipitating 
her hyperventilation attacks.  He said he would refer her to 
psychiatry for evaluation.  At a VA psychiatric examination 
in May 1998, the physician said the veteran did not fit 
criteria for panic disorder but had hyperventilation and 
shortness of breath similar to and in keeping with panic 
attacks.  

In December 2003, the Board remanded the claim requesting 
that a VA examination be conducted by an appropriate 
specialist to ascertain the etiology of the veteran's 
hyperventilation syndrome and to ascertain whether it had its 
onset in service or was otherwise related to service.  In 
response to the remand, the AMC arranged for VA examinations 
for the veteran, including an examination for respiratory 
diseases, an examination for mental disorders, and an 
examination for neurological disorders, all of which were 
conducted in May 2004.  

At the May 2004 respiratory examination, the physician said 
that the veteran had a hyperventilation syndrome that was not 
likely secondary to any lung pathology.  He said that 
hyperventilation syndrome was more known to be secondary to 
neuropsychiatric disorders, particularly psychiatric 
disorders such as anxiety.  At the May 2004 psychiatric 
examination, Axis I diagnoses were: major depressive 
disorder; anxiety disorder, not otherwise specified; and rule 
out (consider) cognitive disorder, not otherwise specified.  
The psychologist said that as likely as not, the veteran's 
hyperventilation was secondary to anxiety, but went on to say 
that although the veteran stated that her anxiety began in 
service, there was no record of this.  

At the neurology examination, the diagnoses included 
hyperventilation syndrome, most likely related to anxiety and 
panic.  The physician said the etiology of the veteran's 
hyperventilation system was most consistent with 
anxiety/panic disorder.  He said it represented a chronic 
acquired disorder and was more likely than not related to 
those the veteran reported experiencing during service.  

As noted earlier, in order to prevail on the issue of service 
connection there must be medical evidence of current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

On review of the record, the Board observes that on multiple 
occasions in service the veteran was seen with symptoms 
associated with hyperventilation and the impressions reported 
included possible hyperventilation syndrome.  The veteran, 
her sister, and friends are competent to report observable 
symptoms in the years following service, including the 
shortness of breath demonstrated in service, and the veteran 
can competently report recurring feelings of chest tightness 
and tingling in her extremities, and the Board finds the 
veteran, her sister and friends to be credible in their 
testimony and statements.  That a VA psychiatric examiner has 
associated these symptoms with a diagnosed anxiety disorder 
but has not found anxiety disorder to be shown in service, 
must be weighed against the results of the recent VA 
neurology examination.  

The physician at the neurology examination acknowledged that 
the veteran's hyperventilation syndrome was consistent with 
anxiety/panic disorder, but he specifically determined that 
the veteran's hyperventilation syndrome represents a chronic 
acquired disorder.  This disability may be service connected 
as the evidence of record establishes that the veteran had 
continuity of symptomatology in service, that it continued 
after service, and the physician's opinion relates the 
current disorder to service.  Weighing this against the 
opinion of the VA psychologist who conducted the May 2004 
psychiatric examination, the Board finds the evidence is in 
relative equipoise, and resolving all doubt in favor of the 
veteran, finds that the veteran has hyperventilation syndrome 
that is related to her service and for which service 
connection may be granted.  


ORDER

Service connection for residuals of a head injury with 
epilepsy/seizure disorder, left hemiparesis, frontal 
encephalocele, and craniotomy is granted.  

Service connection for hyperventilation syndrome is granted.  


REMAND

The remaining issue before the Board is entitlement to 
compensation for lymphedema pursuant to 38 U.S.C. § 1151 
based on VA hospitalization and postsurgical care for 
macromastia, status post bilateral mastectomies.  The veteran 
filed her claim in August 1997.  She states that during and 
after hospitalization for the May 1996 mastectomies, a large 
amount of fluid built up and had to be drained from her 
chest.  She maintains that documents she has provided show 
that lymphedema can result from excessive aspirations, and 
she points out that J.R. Casley-Smith, Ph.D., M.D., of the 
Lymphoedema Association of Australia has reviewed her case 
and has stated that she cannot understand what doctors 
thought they were doing when they put a pump or any pressure 
on her legs after bilateral mastectomies.  The veteran cites 
to VA medical records showing that "Seq. TEDS" were 
prescribed during hospitalization.  She relates that on one 
day, Seq. TEDS on her left leg exploded because it kept 
inflating without deflating, which was witnessed by her 
sister and a nurse, and also points to VA having continued to 
take blood pressure readings using cuffs on her arms and 
legs.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the veteran's 
lymphedema claim.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

Review of the record shows that at no time has VA explicitly 
notified the veteran of the provisions of the VCAA as it 
applies to her lymphedema claim, and this must be done.  
Further, on review of the record, it is the judgment of the 
Board that an additional examination to ascertain current 
disability and a medical opinion based on a comprehensive 
review of the record and responsive to the veteran's 
contentions would facilitate its decision on this claim.  
Additionally, the Board notes that the record indicates that 
the veteran receives disability benefits from the Social 
Security Administration, and action should be taken to obtain 
records from that source.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and notify her that evidence necessary to 
substantiate her claim of entitlement to 
compensation for lymphedema pursuant to 
38 U.S.C. § 1151 based on VA 
hospitalization and postsurgical care for 
macromastia, status post bilateral 
mastectomies, is a medical opinion 
wherein the medical professional 
determines that it is at least that 
likely as not that her lymphedema was 
actually the result of VA treatment.  The 
rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's VA medical 
records associated with the May 1996 
bilateral mastectomies, hospitalization 
and follow-up outpatient treatment, as 
well as letters from Dr. Casley-Smith and 
subsequent VA medical opinions, including 
the February 1999 opinion prepared by a 
VA Plastic & Reconstructive Surgery 
Chief.  The AMC should notify the veteran 
that VA will arrange for VA examination 
and obtain a VA medical opinion, but that 
it is ultimately her responsibility to 
obtain evidence that substantiates her 
claim.  

The AMC should explicitly request that 
the veteran provide any evidence in her 
possession that pertains to the claim.  

2.  In addition, the AMC should contact 
the veteran and request that she identify 
the names addresses and approximate dates 
of treatment for all health care 
providers, VA and non-VA, from which she 
has received treatment or evaluation for 
lymphedema at any time since May 1996.  
With authorization from the veteran, the 
AMC should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the AMC should 
obtain as associate with the claims file 
all VA treatment records, including 
outpatient records and any hospital 
summaries for the veteran from the VA 
Medical Center in Gainesville, Florida, 
dated from April 2004 to the present.  

3.  The AMC should obtain and associate 
with the claims file records for the 
veteran from the Social Security 
Administration related to the award and 
updating of any disability claims, 
including the reported decision and the 
medical record on which it was based.  

4.  Thereafter, the AMC should arrange 
for VA examination of the veteran by an 
appropriate specialist to determine the 
nature and etiology of her claimed 
lymphedema.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the May 1996 bilateral mastectomies 
or subsequent care, including fluid 
aspirations, use of "Seq. TEDS" with 
the "explosion" of the inflated 
stocking claimed by the veteran and use 
of blood pressure cuffs on the upper and 
lower extremities resulted in the 
veteran's claimed lymphedema.  The 
rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's VA medical 
records associated with the May 1996 
bilateral mastectomies, hospitalization 
and follow-up outpatient treatment, as 
well as letters from Dr. Casley-Smith and 
subsequent VA medical opinions, including 
the February 1999 opinion prepared by a 
VA Plastic & Reconstructive Surgery 
Chief.  The claims file must be provided 
to the physician for review of pertinent 
documents and that it was available and 
reviewed should be noted in the 
examination report.  

5.  Then, the AMC must review the claims 
file and ensure that all notice and 
development actions required by 
38 U.S.C.A. § 5103m 5103A (West 2002), 
38 C.F.R. § 3.159 (2004), and applicable 
judicial precedent have been fully 
complied with and satisfied.  After 
undertaking any additional development 
deemed warranted by the state of the 
record at that time, the AMC should 
readjudicate entitlement to compensation 
for lymphedema pursuant to 38 U.S.C. 
§ 1151 based on VA hospitalization and 
postsurgical care for macromastia, status 
post bilateral mastectomies.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC 
should issue an appropriate supplemental 
statement of the case, and the veteran 
and her representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


